Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00133-CV

                               IN THE MATTER OF S.T.

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. JV-17-035
                       Honorable Romero Molina, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED November 14, 2018.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice